Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the claimed subject matter of: 
An axle assembly comprising: a pair of axle half shafts;
an axle housing having a center portion defining a sump portion; a lubrication pump positioned within the axle housing, wherein the lubrication pump includes a cylindrical portion, wherein the cylindrical portion comprises:
a first end comprising a fluid inlet port and an opposing fluid outlet port, wherein a first valve is at least partially disposed within the fluid inlet port and wherein a second valve is at least partially disposed within the fluid outlet port;
a second end comprising an air inlet port, wherein a third valve is at least partially disposed within the air inlet port; and
a pump housing interposed between the first end and the second end, wherein the pump housing comprises:
a piston reservoir, wherein the piston reservoir has a first side and a second side, wherein the second side is in selective, fluid communication with the air inlet port;
a piston at least partially disposed in the piston reservoir, wherein the piston is positioned between the first side and the second side of the piston reservoir; and

No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious. The prior art doesn’t show the particular pump structure recited in the claim in combination with an axle housing with a pair of half shafts, wherein the pump is disposed inside the axle housing. Some of the prior art cited by applicant (e.g. Jansson ‘192 A1) show a similar kind of pump, it doesn’t appear that it would have been obvious to one of ordinary skill in this art to incorporate something like that into an axle housing. The prior art almost exclusively shows mechanically driven pumps of various types (e.g. Harashima et al. ‘928), typically a gerotor or gear type. Applicant’s intention is to specifically avoid the typical mechanically driven lubrication pump in an axle. Thus, it doesn’t appear that it would have been obvious to one of ordinary skill in this art to modify any of the existing prior art axles to replace the gear type pump with the one recited in the claim since there is apparently no motivation to do so in the prior art. Thus, since there are no further objections or rejections of the claims, the examiner is required by law to allow them to issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 06 March 2020 have been considered by the examiner. 
None of the references show all of the features of the claimed invention, nor do they show that it would have been obvious to one of ordinary skill in this art at the time the invention was made to combine features therefrom to create the claimed invention. The references cited but not relied upon are considered pertinent to applicant’s disclosure and show the general state of the art of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dirk Wright/
Primary Examiner
Art Unit 3659



Monday, March 8, 2021